Houghton, J.
(concurring):
I concur in the reversal of the judgment because there is no proof that the letter was written to the defendant in behalf of the plaintiff bank or by its authority or with its knowledge and assent. The cablegram alone not being a sufficient memorándum in writing to satisfy the Statute of Frauds, and it being necessary to read the letter in connection with it tó constitute any contract at all, it became incumbent upon , the plaintiff to show some relation to it before it could take the benefit of it and graft it onto- the cablegram for- the purpose of piecing out the incomplete agreement. -
1 do- not concur in the proposition, however, that-even, if" the, plaintiff had- proved that the letter was sent with its. knowledge or acquiescence or at its suggestion., no binding contract would have *591been proven for the reason that the cablegram sent by the defendant was a mere proposal which needed acceptance to make it binding. On the contrary, I think it was an acceptance to the extent of $10,000. The latter proposed that the defendant should indorse to the extent of $15,000 (which was to include $5,000 already indorsed), and requested that he cable the bank to that effect. He did cable, “ Will indorse ten thousand.” In effect he said, I will not indorse as much as $15,000, but I will indorse to the extent of $10,000. This was not a proposal. It was an acceptance of the proposition that he should indorse but put a limit upon the amount. Treating it, however, as an acceptance, the plaintiff misinterpreted the cablegram as an agreement on the part of the defendant to indorse $10,000 in addition to the $5,000 which he had already indorsed. I think the $5,000 which the defendant had already indorsed must be counted as a part of the $10,000 which he assented to become liable for. At the utmost, therefore, the defendant would be liable only for one of the two $5,000 notes which were discounted by the plaintiff on the faith of the cablegram.
When the note of April thirtieth became due, the plaintiff saw fit, without protesting it so as to bind the defendant, to take a new note in its place made by the firm alone and without the defendant’s indorsement. This effectually released the defendant from any liability respecting this old note or the renewal taken in its place, for the taking of this renewal note cannot be claimed to have been in pursuance of the defendant’s cablegram. Restricting the defendant’s liability to $10,000 only (including the prior note which he had indorsed, and which the plaintiff by its act released him from liability on), it would leave only one of the two remaining $5,000 notes upon which he would be liable in any event.
The note discounted July fifteenth did not become due until after the defendant returned from Europe and learned that the plaintiff had acted upon his cablegram by granting the discounts. Assuming that the defendant is released from liability on the note discounted June twenty-sixth, because it became due and the firm went into bankruptcy before he had any knowledge that the plaintiff had acted upon his cablegram, a different situation applies to the July fifteenth note because he had notice respecting that before it became due. As to that note I think the plaintiff would be enti*592tied to recover on .connecting itself with the letter written to the defendant to which the cablegram was a response. Suggestion has been made that, even if- the letter and cablegram be read together, the contract would be too indefinite to satisfy the Statute of Frauds as to the kind of paper the defendant agreed to indorse.. I do not think this defect could be urged. The letter specifies immediate necessity for discount, and I think ordinary commercial paper running three- or four months, such as the defendant had already indorsed for the firm,' was fairly described in the letter and can properly be read into the contract. The defendant evidently had had talk with the plaintiff respecting discounts for the firm of which his son was a member, before his departure for Europe, and although the plaintiff’s name is not mentioned in the letter he knew that “the bank” referred to was this plaintiff, for he addressed his cablegram to it. The cablegram which he sent induced the. plaintiff to make further discounts for the accommodation of H. J. Hearn & Co. in reliance upon the defendant’s responsibility.
While I concur in the reversal of the present judgment for the-indicated defect in the proof, I do not think, for the reasons which I have endeavored .to point out, that the defendant can wholly escape liability if such proof shall be supplied.
Judgment reversed and new trial ordered, with costs to appellant to abide event.